ON MOTION FOR A REHEARING.
The judgment of the Court of Civil Appeals rendered in this case and the affirmance of it by this court relate to the conditions that existed at the time that such judgment of the Court of Civil Appeals was entered and does not in any way affect the power of the trustees of that school district under the Constitution as amended, nor under any law passed since its adoption. The opinion filed in this case fully explains the extent to which the judgment of the court affects the powers of the officers of that school district, but we have thought it proper to add this additional explanation so that there may be no doubt hereafter on the subject.

Motion overruled.


Affirmed.